Citation Nr: 1701523	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 11, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2011, which granted a TDIU rating, effective February 11, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO granted a TDIU rating, effective February 11, 2010.  At the same time, the RO granted higher ratings for his service-connected disabilities, as well as service connection and compensation for additional disabilities, bringing is combined rating for service-connected disabilities to 70 percent, effective that date.  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a). 

Prior to February 11, 2010, the Veteran's combined rating for service-connected disabilities was 50 percent; during that time, his service-connected disabilities consisted of a 40 percent evaluation for  his low back disability, and a 10 percent rating for status post left medial meniscectomy of the left knee.  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history. 38 C.F.R. §§ 3.321 (b), 4.16(b). Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001). 

He claims that the TDIU rating should be effective prior to February 11, 2010.  He claims that entitlement to a TDIU rating was demonstrated during the year prior to the claim, and that entitlement to a TDIU rating for that period was warranted on an extraschedular basis.  

In his formal TDIU claim received in March 2010, the Veteran indicated that he had worked as a laborer for a boxboard company from 1991 to 1996.  He stated that worked at a coffee shop, which had gone out of business, for 10 hours per week from October 2004 to December 2005.  He stated that he became too disabled to work in December 2005.  He noted that he completed high school.  

Elsewhere, he reported additional past employment.  On a VA examination in May 2005, he provided a history of employment as a used car salesman, and then lot manager, from 1996 to November 2004.  At a January 2011 VA examination, the Veteran stated that he was not currently working and had last worked in his family business at a restaurant a few hours a day.  He said he had stopped working after his last back surgery in 2005.  

The Veteran has also reported that he receives his treatment at a VA facility.  Complete records pertaining to the year prior to the Veteran's claim have not been obtained.  In this regard, the Veteran submitted a record dated in May 2009, but there is no indication that this was either complete or that it reflected all treatment during the year preceding his claim.  VA records for the period from May 2005 should also be obtained, to ascertain whether an informal claim for a TDIU rating was raised during that time.  

Finally, a retrospective opinion as to whether the Veteran was unemployable due to his service-connected lumbosacral spine and left knee conditions prior to February 11, 2010 should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment and/or evaluations from the Dayton, Ohio, VAMC, dated from May 2005 to February 2010.  These records should specifically include all records pertaining to the low back/lumbosacral spine as well as the lower extremities and the left knee.  

2.  Then, forward the electronic file to an appropriate physician for an opinion as to whether the Veteran's service-connected lumbosacral spine disability and left knee disability, alone, precluded all forms of substantially gainful employment prior to February 11, 2010, in light of his education (high school) and work experience (laborer in paper mill; car salesman; and employment in family restaurant).  

3.  After completing any other necessary development, review the Veteran's claim for entitlement to an earlier effective date for a TDIU rating, in light of his service-connected lumbosacral spine and left knee meniscectomy residuals, with a combined rating of 50 percent prior to February 11, 2010.  Consider whether referral to the Director of the VA Compensation and Pension Service for extraschedular consideration, under 38 C.F.R. § 4.16(b), is warranted.  If the claim for a TDIU rating remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




